Citation Nr: 1441135	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to July 1979.  

The Veteran testified at a July 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In January 2014, the Board remanded this claim for further development.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  

As a procedural matter, the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This is relevant because the Veteran has been diagnosed with schizophrenia.  However, the RO has already adjudicated the issue of entitlement to service connection for schizophrenia as well as any psychiatric disorders other than PTSD.  

Specifically, the RO initially denied service connection for a nervous condition in August 1983.  The Veteran did not file a timely notice of disagreement so the August 1983 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He filed a request to reopen his claim for a psychiatric disorder multiple times, including in August 2003, and the RO again denied the claim in September 2005.  He did not file a notice of disagreement, so the September 2005 rating decision became final.  Thus, new and material evidence is needed to reopen the claim for a psychiatric disorder other than PTSD, to include schizophrenia, and Clemons does not apply to this case.  

In May 2014, the Veteran contacted VA by telephone and stated that he wished to file a claim for "aid and attendance/housebound."  The issue of entitlement to special monthly compensation based on the need for aid and attendance/housebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

A current diagnosis of PTSD is not shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The threshold question here is whether the Veteran has a diagnosis of PTSD.

The Veteran contends that he has PTSD as a result of events that occurred during active service.  Specifically, he asserts that, in October 1978, he suffered a severe head trauma, and that this incident caused his PTSD.  In addition, he maintains that on one occasion, during active service, he was determined to be deceased, and that they began to perform an autopsy when he regain consciousness.  In March 1998, he stated that he had nightmares about this incident, and he also mentioned it briefly at the July 2013 Board hearing.  

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV (or DSM-V) criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran has a long history of psychiatric evaluation and treatment.  Service personnel records reveal that general discharge was recommended because he had been on sick call on 52 occasions between January 1979 and July 1979, and his supervisors determined that he demonstrated an unwillingness to adapt physically and emotionally to service and refused to perform his duties.  Service treatment records, including the June 1979 separation examination, do not reveal any psychiatric symptoms, treatment, findings, or diagnoses, however.  

He was afforded a VA examination in March 1980, several months after discharge, at which he voiced no psychiatric complaints or symptoms.  However, at an April 1983 VA examination, he reported poor concentration, and the examiner noted that he was anxious, moderately depressed, and had poor insight.  The examiner assessed anxiety reaction with hysterical features, but did not diagnose PTSD.  

In January 1984, a private psychiatrist diagnosed schizophrenia after conducting a psychiatric evaluation and interview of the Veteran.  Again, PTSD was not diagnosed.  It was on the basis of this evaluation, however, that the Veteran was found to be disabled by the Social Security Administration (SSA) and was awarded Social Security Disability (SSD) benefits for his diagnosis of schizophrenia.  He has not worked since 1983.  He was admitted to the hospital in 1992 and 1993 for substance and alcohol abuse, and, during the latter admission, he was diagnosed with personality disorder with schizoid features and somatization disorder.  

In May 1995, the Veteran requested hospital admission as he reported hearing voices.  He was diagnosed with substance-induced psychosis, rule out schizophrenia, and polysubstance abuse.  Later that year, in December 1995, he was admitted to the hospital as he reported homicidal ideation, and was diagnosed with psychosis.  During this hospitalization, he requested admission to the PTSD program, which is the first mention of PTSD of record.  He also claimed to have PTSD in a January 1996 Statement in Support of Claim.  In February 1996, he was hospitalized again and diagnosed with cocaine and alcohol abuse and substance-induced psychotic disorder.  

He was afforded a VA psychiatric examination in May 1996.  He reported ongoing auditory hallucinations, impaired sleep, episodes of anxiety, irritability, suspiciousness, and hostility towards others.  The examiner noted no signs of anxiety or depression during the examination and interview, inappropriate smiling and laughter, paranoid persecutory and grandiose ideation, impaired memory and concentration, and absent insight.  The diagnosis was schizophrenia, chronic undifferentiated type, and borderline personality disorder.  Further, the examiner stated that "the specific criteria necessary for diagnosis of [PTSD are] not met in this case."  As the examiner specifically addressed the criteria for PTSD and found no diagnosis, this evidence weighs strongly against the claim.

VA treatment records from 1997 show treatment for chronic schizophrenia.  In February 1998, the Veteran was hospitalized for diagnoses of schizophrenia, substance-induced mood disorder, and substance and alcohol abuse.  PTSD was not noted.  He was afforded another VA psychiatric examination in April 1998.  The examiner assessed psychotic disorder, not otherwise specified, but did not diagnose PTSD or comment on whether the criteria for a PTSD diagnosis were met.  

VA psychiatric treatment note from August 1998 indicate the Veteran had been "admitted multiple times for personal problems - mainly drug-related."  He told the psychiatrist he had been diagnosed with PTSD earlier that year, and reported the head trauma during active service.  The evaluating psychiatrist assessed cocaine dependence, history of alcohol dependence, and history of substance-induced mood disorder.  The Axis II diagnosis was deferred.  

VA treatment notes from October 1998 show negative depression and PTSD screens.  Treatment notes from October 1999 show diagnoses of history of schizophrenia and substance abuse, and indicate that the Veteran was not manifesting any psychiatric symptoms currently and did not want medication.  As PTSD was tested for but not found, this evidence weighs strongly against the claim.

In February 2000, the Veteran sought psychiatric treatment at VA because he needed a form filled out to obtain his driver's license, as it had been revoked due to his diagnosis of schizophrenia.  He stated that when he had presented for prior psychiatric hospital admissions and reported hearing voices and suicidal ideation, he had just been reporting those symptoms to gain hospital admission.  He also stated he had been using drugs at the time of his prior hospital admissions.  Currently, he denied using drugs and denied auditory hallucinations, suicidal ideation, depression, and anxiety.  The psychiatrist diagnosed a history of schizophrenia, polysubstance abuse, and dysthymic disorder, and did not recommend any psychiatric medications.  

In April 2000, the Veteran again denied any psychiatric symptoms, including suicidal or homicidal ideation, auditory hallucinations, depression, and anxiety.  The psychiatrist noted that she had treated the Veteran since December 1998, and that the circumstances surrounding his visits had been primarily his requests for forms to be filled out.  The physician also noted she had seen the Veteran prior to December 1998 for hospital admissions, including in January, February, and August 1998.  She noted that he had since denied experiencing the symptoms he had reported at the time of those hospital admissions, saying he had lied in order to get into the hospital.  She further noted that he continued to deny any current psychiatric symptoms, and that he appeared to be alert, oriented, with spontaneous, organized and relevant speech.  Further, she noted that his mood was euthymic with stable affect, and there was no evidence of psychosis.  She diagnosed depressive disorder by history.  PTSD was not diagnosed.

The Veteran continued to deny psychiatric symptoms at follow-up visits in November 2000 and February 2001.  VA treatment records from August 2001 and June 2002 reflect a diagnosis of chronic schizophrenia and that he was continuing to use drugs and had relationship difficulties with his son and girlfriend, but indicated that he did not want any psychiatric treatment or medication.  

In September 2005, the Veteran sought treatment with his VA psychiatrist, who noted that "over the last few years, [the Veteran] has claimed and denied mental illness alternately as needed to further monetary goals."  Currently, he reported that he was sober.  Mood was euthymic, thought process was intact and goal-oriented, with no delusions, hallucinations, or suicidal ideation.  The psychiatrist stated that he was not able to ascertain any psychiatric illness that was not connected to or a consequence of substance abuse.  

The Veteran was afforded a VA psychiatric examination in February 2014.  The VA examiner, a psychologist, reviewed the Veteran's medical records, noting that he had attended psychiatric treatment sporadically and with what appeared to be an agenda, citing to several specific psychiatric treatment notes.  When the VA examiner asked the Veteran to describe his current psychiatric symptoms, she noted that he had difficulty answering the question, and eventually said, "Well he told me to say mood swings."  He also reported a number of physical complaints.  

The examiner noted that the Veteran did not present with any symptoms consistent with either a current diagnosis of depressive disorder or schizophrenia.  She concluded that he did not meet the diagnostic criteria for a diagnosis of PTSD using the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), noting that, while Criterion A (stressor) and Criterion E (irritable behavior and angry outbursts) were met, the remainder of Criterion B, C, D, F, G, and H were not met.  The only diagnosis rendered was substance use disorder, in sustained full remission, by history.    

The 2014 VA examiner's opinion is supported by the medical evidence of record outlined above, which does not demonstrate a diagnosis of PTSD using DSM-IV or DSM-V criteria, and instead show diagnoses of schizophrenia and psychiatric disorders other than PTSD.  

The Board notes that the 2014 VA examiner used the DSM-V instead of the DSM-IV in the course of conducting her evaluation and reaching her diagnostic conclusion.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  However, despite the 2014 VA examiner's use of the DSM-V, the Board still finds that the overwhelming weight of the probative evidence demonstrates that the DSM-IV diagnostic criteria for a diagnosis of PTSD have not been met.  

In this regard, the Board notes the May 1996 VA examiner's statement that the diagnostic criteria for a PTSD diagnosis were not met, as well as the more current VA psychiatrist's notes, none of which indicate a diagnosis of PTSD.  In fact, as noted above, the Veteran's treating psychiatrist determined that he did not have any mental illnesses that were not substance-induced, and the Veteran himself has more recently denied any psychiatric symptoms and has admitted to making up symptoms in order to gain hospital admissions, providing highly probative evidence against his own claim.  

The Board acknowledges the evidence submitted by the Veteran that supports his claim, including private treatment records from an osteopathic physician, Dr. W., who included PTSD among his diagnoses in May and June 1992, and VA treatment records, including notes from November 2005, which list PTSD as a diagnosis among many others.  
   
However, the Board finds that the 2014 VA examiner's opinion and the other evidence of record showing no PTSD diagnosis outweighs the conclusion of Dr. W. and the list of diagnoses provided in VA treatment notes, and has assigned greater probative value to the 2014 VA examiner's opinion and VA treating psychiatrist's notes in determining that the weight of the evidence is against a finding that the Veteran has a current PTSD diagnosis.  

First, while not dispositive, the VA examiner, a licensed psychologist, and the Veteran's treating psychiatrist have higher professional credentials to render psychiatric diagnoses than Dr. W., an osteopathic physician, who treated the Veteran for orthopedic issues.  More significantly, the VA examiner went through a list of each of the DSM-V criterion for a PTSD diagnosis, indicating whether or not the Veteran met each criterion, in reaching her conclusion that the overall criteria for a PTSD diagnosis were not met.  

Dr. W. did not provide such exhaustive (or any) reasoning in his report, and, indeed, did not provide or list any symptoms to support his impression of PTSD.  Moreover, the 2014 VA examiner used and cited to exhaustive medical records, including notes from the Veteran's VA treating psychiatrist, in reaching her conclusion.  Indeed, as noted above, the medical evidence of record, including the Veteran's treating psychiatrist's notes, unanimously supports the VA examiner's opinion that the Veteran does not have a current PTSD diagnosis.   

Next, with regard to both Dr. W.'s diagnosis of PTSD and the diagnosis of PTSD listed in VA treatment notes, the Board notes that an important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran.  

In this case, the Veteran has often informed treatment providers that he has PTSD or was previously diagnosed with PTSD.  Such references may also be based on a review by the clinician of the Veteran's treatment records.  However, in a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses, undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.  

For example, a November 2005 VA emergency room treatment note indicated the Veteran was seeking treatment for headaches and lightheadedness, and in his past medical history, lists "depression/PTSD" and "schizophrenia" among his diagnoses.  Similarly, Dr. W.'s May and June 1992 letters list PTSD under the "Impression" section and the physician recommended a psychological consultation for PTSD.  Significantly, none of these particular reports include a psychiatric evaluation or even a mental status evaluation; they simply record various musculoskeletal and neurological complaints.  The examination portion of each report is limited to orthopedic and neurological evaluations.  

Thus, when these references to PTSD are read in the context of the entirety of each report, it is clear that the Veteran's mental health was not being assessed during these visits, and therefore, the listing of a diagnosis of depression or PTSD is interpreted as non-diagnostic.   

Such non-diagnostic references carry no implication that the observer either personally endorses the diagnosis or has conducted sufficient evaluation of the Veteran to offer an opinion as to the diagnostic validity of the reference.  There is a fundamental difference between such informational references recorded in medical treatment records and a diagnosis that is presented as such, that is based on a concurrent examination of the Veteran conducted for the specific purpose of reaching a diagnosis and determining an appropriate course of treatment.  

A diagnosis based on such an examination carries the assurance that the examiner personally endorses the diagnosis and has conducted whatever testing is necessary to ensure that his/her endorsement actually means something.  To the Board, the difference between these informational and diagnostic references translates directly to probative weight.

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  As a result, the appeal is denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his anxiety, irritability, and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his anxiety and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a current diagnosis of PTSD, the Board finds that the evidence weighs against the Veteran's claim of service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same November 2007 letter.  With that letter, the RO effectively satisfied the remaining notice requirements.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA examination and opinion, and the Veteran's statements, including his testimony at the July 2013 Board hearing, which was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, the Veteran has been provided with multiple examinations over the years, most recently in February 2014.  The February 2014 VA opinion obtained in this case is adequate as to the question of whether the diagnostic criteria for a PTSD diagnosis are met, and, moreover, that the opinion substantially complies with the Board's January 2014 remand directives.  

The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file and an examination and interview of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive psychological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in this case has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


